[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 05-16214                   APRIL 18, 2006
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________                CLERK


               D. C. Docket No. 05-00137-CV-OC-10-GRJ

SHEDRICK GRAHAM,

                                                    Petitioner-Appellant,

                                 versus

CARLYLE HOLDER,
Warden,

                                                    Respondent-Appellee,

FEDERAL CORRECTIONAL COMPLEX, et al.,

                                                    Respondents.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (April 18, 2006)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Federal prisoner Shedrick Graham, filing pro se, appeals the district court’s

dismissal of his 28 U.S.C. § 2241 petition attacking the validity of his federal

conviction under 21 U.S.C. § 841(a)(1) for drug trafficking. Graham argued in the

district court that (1) the indictment against him was defective for failing to

specifically allege that he was not authorized to distribute controlled substances;

(2) 21 U.S.C. § 841(a)(1) was only intended to apply to persons registered with the

Attorney General under federal controlled substances laws; and (3) 21 U.S.C.

§ 841(a)(1) was altered after being signed into law, thus rendering the statute void.

The district court found that Graham’s petition did not fall within the savings

clause of 28 U.S.C. § 2255 and therefore dismissed the petition for failing to state a

claim cognizable under § 2241.

      The availability of habeas relief under § 2241 presents a question of law that

we review de novo. Cook v. Wiley, 208 F.3d 1314, 1317 (11th Cir. 2000).

Typically, collateral attacks on the validity of a federal conviction or sentence must

be brought under § 2255. See Sawyer v. Holder, 326 F.3d 1363, 1365 (11th Cir.

2003). The savings clause in § 2255, however, permits a prisoner to “file a § 2241

petition if an otherwise available remedy under § 2255 is inadequate or ineffective

to test the legality of his detention.” Id. at 1365. The savings clause “applies when

(1) a claim is based upon a retroactively applicable Supreme Court decision; (2)



                                           2
the holding of the Supreme Court decision establishes that the petitioner was

convicted for an offense that is now nonexistent; and (3) circuit law squarely

foreclosed such a claim at the time it otherwise should have been raised . . . .” Id.

(citing Wofford v. Scott, 177 F.3d 1236, 1244 (11th Cir. 1999)).

       None of the three claims Graham raised in the district court are supported by

a retroactively applicable Supreme Court decision, and therefore none survive the

first prong of Wofford. We have held that the cases cited by Graham to support his

first claim – namely, Apprendi v. New Jersey, 530 U.S. 466 (2000), Blakely v.

Washington, 542 U.S. 296 (2004), and United States v. Booker, 543 U.S. 220

(2005) – are not retroactively applicable on collateral review. See McCoy v.

United States, 266 F.3d 1245, 1256-58 (11th Cir. 2001) (addressing Apprendi);

United States v. Verala, 400 F.3d 864, 867-68 (11th Cir. 2005) (addressing Blakely

and Booker), cert. denied, 529 U.S. 1122 (2005). Because none of Graham’s

claims satisfy the first Wofford requirement, it is unnecessary for us to consider the

second and third prongs.1

       Based on review of the record and the parties’ briefs, we find no reversible

       1
          Graham urges us to consider his petition despite his failure to satisfy the Wofford test.
But even assuming that a conclusory statement to this effect in the district court preserved this
claim for appeal, Graham’s newly formulated justifications are unavailing. Graham is flatly
incorrect to assert that his allegedly insufficient indictment constituted a jurisdictional defect.
See United States v. Cotton, 535 U.S. 625, 630031 (2002). Nor does Graham present evidence
to support his alternative argument that the executive branch has engaged in a multi-decade plot
to prosecute a war on drugs contrary to Congressional intent.

                                                 3
error. The district court properly dismissed Graham’s 28 U.S.C. § 2241 petition

upon its determination that none of Graham’s claims satisfied the savings clause of

28 U.S.C. § 2255.

      AFFIRMED.




                                         4